DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10940870; and claim 1  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.  11279378. For example
Patent Application claims
US Patent # 10940870
21. (New) A computer-implemented method for identifying driving risks, the method comprising: 
analyzing, by one or more processors, sensor data from a vehicle to determine one or more driving behaviors of a driver of the vehicle; determining, by one or more processors, a plurality of vehicle operation risks based upon the one or more driving behaviors of the driver, each risk of the plurality of vehicle operation risks being associated with a risk of damage to a particular portion of the vehicle; and identifying, by one or more processors, vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks.  





1. A computer-implemented method of visualizing predicted driving risk, the method comprising: analyzing, by a processor, vehicle sensor data associated with a vehicle operator; predicting, by the processor, based upon the vehicle sensor data, one or more vehicle operation risks associated with the vehicle operator, wherein each risk of the one or more vehicle operation risks is associated with a risk of damage to a particular portion of a vehicle associated with the vehicle operator; presenting, by the processor, to the vehicle operator, a first display overview of the vehicle, wherein the first display overview of the vehicle includes a first graphical representation of the vehicle; and highlighting, by the processor, in the first graphical representation of the vehicle, vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the one or more vehicle operation risks.
 
Claims 22-40 are similar.
Claims 2-20 are similar.

U.S. Patent No.  11279378

1. A computer-implemented method for visualizing driving risks, the method comprising: analyzing, by one or more processors, sensor data from a vehicle to determine one or more driving behaviors of a vehicle operator; determining, by one or more processors, a plurality of vehicle operation risks based upon the one or more driving behaviors of the vehicle operator, each risk of the plurality of vehicle operation risks being associated with a risk of damage to a particular portion of the vehicle; presenting, by one or more processors, a first graphical representation of the vehicle to the vehicle operator; and highlighting, by one or more processors, in the first graphical representation of the vehicle, vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks.

Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 26-28, 33-35 and 40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yumiba (US 20110025848 A1).
Claim 21.  Yumiba teaches a computer-implemented method for identifying driving risks, the method comprising:
analyzing, by one or more processors, sensor data from a vehicle to determine one or more driving behaviors of a driver of the vehicle
([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device [0203] e.g. camera image
[0096] In the state transition diagram of FIG. 2, when it is determined from a vehicle signal of the vehicle signal acquisition unit 1 that the vehicle 41 is in reverse gear and the vehicle speed is greater than or equal to 0, the vehicle state transitions from the initial state C1 to a reverse state C2. .. In the reverse state C2, it is presumed that the driver is determining the timing of when to start steering while recognizing the positional relationship between the parking bay 70 and the vehicle 41. In the reverse state C2, the vehicle 41 moves substantially straight back. Thus, the rear part 37 of the vehicle 41 may hit a nearby object.);
determining, by one or more processors, a plurality of vehicle operation risks based upon the one or more driving behaviors of the driver, each risk of the plurality of vehicle operation risks being associated with a risk of damage to a particular portion of the vehicle
([0203] The nearby object recognition unit 9 receives as an input a camera image acquired with the image acquisition unit 4, and recognizes the kind of an object, for which the possibility of a collision with the vehicle 41 cannot be ignored, out of objects that exist around the vehicle 41 through an image recognition process. [0205] The nearby object recognition unit 9, upon detecting an object around the vehicle 41, identifies if the detected object is located around any of the peripheral areas of the collision-warned parts of the vehicle 41 such as the left front part 31 and the rear part 37 from the positional relationship between the vehicle 41 and the camera installed on the vehicle 41 such as the camera 51 on the front part or the camera 52 on the right part. The nearby object recognition unit 9 outputs to a collision-warned part selection unit 3b information indicating that it has detected a nearby object as well as information about which part of the vehicle 41 the detected object is located close to.
); and
identifying, by one or more processors, vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks
([0088] Then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6.).

Claim 26. Yumiba teaches the computer-implemented method of claim 21, wherein the sensor data include one or more of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and/or road type data
([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device).

Claim 27. Yumiba teaches the computer-implemented method of claim 21, further comprising:
causing, by one or more processors, a graphical representation of the vehicle to be displayed, the graphical representation highlighting the vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks
({[0179] In FIG. 17B, reference numeral 164 denotes a semi-transparent image in which the left rear part of the icon 141 of
the vehicle 41 on the vehicle periphery image 100 is semi-transparent. Reference numeral 264 denotes a semi-transparent image on the enlarged image 234 that schematically shows a part of the vehicle 41 corresponding to the semi-transparent portion 164 of the icon 141.).

Claim 28. Yumiba teaches a system for identifying driving risks, the system comprising:
one or more processors (Figs 1 and 19); and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to:
analyze sensor data from a vehicle to determine one or more driving behaviors of a driver of the vehicle
([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device [0203] e.g. camera image
[0096] In the state transition diagram of FIG. 2, when it is determined from a vehicle signal of the vehicle signal acquisition unit 1 that the vehicle 41 is in reverse gear and the vehicle speed is greater than or equal to 0, the vehicle state transitions from the initial state C1 to a reverse state C2. .. In the reverse state C2, it is presumed that the driver is determining the timing of when to start steering while recognizing the positional relationship between the parking bay 70 and the vehicle 41. In the reverse state C2, the vehicle 41 moves substantially straight back. Thus, the rear part 37 of the vehicle 41 may hit a nearby object.);

determine a plurality of vehicle operation risks based upon the one or more driving behaviors of the driver, each risk of the plurality of vehicle operations risks being associated with a risk of damage to a particular portion of the vehicle
([0203] The nearby object recognition unit 9 receives as an input a camera image acquired with the image acquisition unit 4, and recognizes the kind of an object, for which the possibility of a collision with the vehicle 41 cannot be ignored, out of objects that exist around the vehicle 41 through an image recognition process. [0205] The nearby object recognition unit 9, upon detecting an object around the vehicle 41, identifies if the detected object is located around any of the peripheral areas of the collision-warned parts of the vehicle 41 such as the left front part 31 and the rear part 37 from the positional relationship between the vehicle 41 and the camera installed on the vehicle 41 such as the camera 51 on the front part or the camera 52 on the right part. The nearby object recognition unit 9 outputs to a collision-warned part selection unit 3b information indicating that it has detected a nearby object as well as information about which part of the vehicle 41 the detected object is located close to.
); and identify vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks
([0088] Then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6.).


Claim 33.  Yumiba teaches the system of claim 28, wherein the sensor data include one or more of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and/or road type data ([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device).

Claim 34. Yumiba teaches the system of claim 27, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
cause a graphical representation of the vehicle to be displayed, the graphical representation highlighting the vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks
({[0179] In FIG. 17B, reference numeral 164 denotes a semi-transparent image in which the left rear part of the icon 141 of
the vehicle 41 on the vehicle periphery image 100 is semi-transparent. Reference numeral 264 denotes a semi-transparent image on the enlarged image 234 that schematically shows a part of the vehicle 41 corresponding to the semi-transparent portion 164 of the icon 141.).

Claim 35. Yumiba teaches a non-transitory computer-readable storage medium storing instructions for identifying driving risks, the instructions when executed by one or more processors of a computing device, cause the computing device to:
analyze sensor data from a vehicle to determine one or more driving behaviors of a driver of the vehicle
([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device [0203] e.g. camera image
[0096] In the state transition diagram of FIG. 2, when it is determined from a vehicle signal of the vehicle signal acquisition unit 1 that the vehicle 41 is in reverse gear and the vehicle speed is greater than or equal to 0, the vehicle state transitions from the initial state C1 to a reverse state C2. .. In the reverse state C2, it is presumed that the driver is determining the timing of when to start steering while recognizing the positional relationship between the parking bay 70 and the vehicle 41. In the reverse state C2, the vehicle 41 moves substantially straight back. Thus, the rear part 37 of the vehicle 41 may hit a nearby object.);

determine a plurality of vehicle operation risks based upon the one or more driving behaviors of the driver, each risk of the plurality of vehicle operation risks being associated with a risk of damage to a particular portion of the vehicle
([0203] The nearby object recognition unit 9 receives as an input a camera image acquired with the image acquisition unit 4, and recognizes the kind of an object, for which the possibility of a collision with the vehicle 41 cannot be ignored, out of objects that exist around the vehicle 41 through an image recognition process. [0205] The nearby object recognition unit 9, upon detecting an object around the vehicle 41, identifies if the detected object is located around any of the peripheral areas of the collision-warned parts of the vehicle 41 such as the left front part 31 and the rear part 37 from the positional relationship between the vehicle 41 and the camera installed on the vehicle 41 such as the camera 51 on the front part or the camera 52 on the right part. The nearby object recognition unit 9 outputs to a collision-warned part selection unit 3b information indicating that it has detected a nearby object as well as information about which part of the vehicle 41 the detected object is located close to.
); and
identify vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks
([0088] Then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6.).

Claim 40. Yumiba teaches the non-transitory computer-readable storage medium of claim 35, wherein the sensor data include one or more of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and/or road type data
(([0091] The vehicle signal acquisition unit 1 acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-25, 28-32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiba in view of Augst (US 201403925 A1).
Claim 22. Yumiba teaches the computer-implemented method of claim 21, and further discloses the process of depicting parts of a vehicle having probability of damage ([0151] but does not specifically disclose wherein identifying the vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks further comprises: identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks.
However, Augst teaches identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks ([0044][0045])
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks as taught by Augst within the system of Yumiba for the purpose of enhancing the system to indicate to a driver important risks associated with the movement of the driver.
Claim 23. Yumiba and Augst teach the computer-implemented method of claim 22, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted likelihood of occurrence
(Augst[0020] In one or more embodiments, the collision information is represented as a function of the current and/or predicted future position of the object from which a collision danger proceeds relative to the vehicle. This makes it simple for a vehicle occupant, especially the driver, to be able to ascertain intuitively the region of the vehicle threatened.)).
Claim 24. Yumiba and Augst teach the computer-implemented method of claim 22, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted danger to the driver of the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).
Claim 25. Yumiba and Augst teach the computer-implemented method of claim 22, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted damage to the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).

Claim 29.  Yumiba teaches the system of claim 28, and further discloses the process of depicting parts of a vehicle having probability of damage ([0151] but does not specifically disclose wherein the instructions that cause the one or more processors to identify the vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks further cause the one or more processors to: identify each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks. -
However, Augst teaches identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks ([0044][0045])
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks as taught by Augst within the system of Yumiba for the purpose of enhancing the system to indicate to a driver important risks associated with the movement of the driver.

Claim 30. Yumiba and Augst teach the system of claim 29, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted likelihood of occurrence
(Augst[0020] In one or more embodiments, the collision information is represented as a function of the current and/or predicted future position of the object from which a collision danger proceeds relative to the vehicle. This makes it simple for a vehicle occupant, especially the driver, to be able to ascertain intuitively the region of the vehicle threatened.))..

Claim 31. Yumiba and Augst teach the system of claim 29, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted danger to the driver of the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).

Claim 32. Yumiba and Augst teach the system of claim 29, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted damage to the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).

Claim 36. Yumiba teaches the non-transitory computer-readable storage medium of claim 35, and further discloses the process of depicting parts of a vehicle having probability of damage ([0151] but does not specifically disclose wherein the instructions that cause the computing device to identify the vehicle parts on the vehicle corresponding to the particular portion of the vehicle associated with each risk of the plurality of vehicle operation risks further cause the computing device to: identify each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks.
However, Augst teaches identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks ([0044][0045])
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying each portion of the vehicle differently based upon a priority level of each risk of the plurality of vehicle operation risks as taught by Augst within the system of Yumiba for the purpose of enhancing the system to indicate to a driver important risks associated with the movement of the driver.

Claim37. Yumiba and Augst teach the  non-transitory computer-readable storage medium of claim 36, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted likelihood of occurrence.

Claim 38. Yumiba and Augst teach the non-transitory computer-readable storage medium of claim 36, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted danger to the driver of the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).

Claim 39. Yumiba and Augst teach the non-transitory computer-readable storage medium of claim 36, wherein the priority level of each risk of the plurality of vehicle operation risks is based upon a predicted damage to the vehicle
(Augst ([0045] [0046] Then, the display device 100 provides a visualization such that the distance information between this section of the surroundings and the object is combined with collision information about the probability of collision with this object for the relevant sections of the surroundings. Thus, there is an advantage in the how well the user may perceive the graphic. The user may thus with one glimpse of the representation ascertain both the geometric aspects of the constellation of objects in the surroundings of the vehicle and the potential danger proceeding from these objects,).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689